NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       JUN 10 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-35336

                Plaintiff-Appellee,             D.C. No.
                                                3:16-cr-00028-TMB-1
 v.

SPRESIM ALIMI,                                  MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                  Timothy M. Burgess, District Judge, Presiding

                             Submitted June 8, 2022**
                               Anchorage, Alaska

Before: HURWITZ, BRESS, and H. THOMAS, Circuit Judges.

      Spresim Alimi appeals the denial of his motion pursuant to 28 U.S.C. § 2255

to vacate his conviction and sentence. We have jurisdiction under 28 U.S.C.

§ 1291. We affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1.     Alimi has not established that he was prejudiced by his attorney’s

alleged failure to explain to him that the seized cash and value of the down

payment on the Dodge Viper could be converted to drug quantities for purposes of

calculating the base offense level, or that he could be subject to an enhancement

for maintaining a premises for the purpose of distributing a controlled substance.

See Hill v. Lockhart, 474 U.S. 52, 59 (1985) (holding that “the defendant must

show that there is a reasonable probability that, but for counsel’s errors, he would

not have pleaded guilty and would have insisted on going to trial”). Alimi’s plea

agreement stated that it contained no agreement as to the sentence. The district

court also advised Alimi during the plea colloquy that he might receive a harsher

sentence than he anticipated. Alimi affirmed that he understood and that he still

wished to plead guilty. In view of the totality of the circumstances, Alimi has not

shown that he was prejudiced by his counsel’s performance. See Womack v. Del

Papa, 497 F.3d 998, 1003–04 (9th Cir. 2007).

      Nor has Alimi established prejudice from his attorney’s failure to object to

the conversion. See Hill, 474 U.S. at 59. In his filings in the district court, Alimi

conceded that $19,646 in cash and $4,920 paid toward the Dodge Viper were

appropriately converted to drug quantities. When added to the physical oxycodone

pills seized from Alimi, these amounts alone are sufficient to produce the base

offense level of 30 that the district court applied at sentencing. There is thus no


                                           2
reasonable probability that Alimi’s decision to plead guilty or sentence would have

been affected by the advice Alimi argues that counsel was deficient in failing to

provide, or by an objection related to the conversion of additional money that had

no further effect on the base offense level. Id.

      2.     We expand the certificate of appealability to encompass the

uncertified claim presented in Alimi’s briefs, 28 U.S.C. § 2253(c), but we reject

the claim on the merits. The district court correctly concluded that Alimi was not

prejudiced by his counsel’s failure to file a motion to withdraw his guilty plea

because there was no reasonable probability that such a motion would have been

granted. See Strickland v. Washington, 466 U.S. 668, 694 (1984); United States v.

Garcia, 909 F.2d 1346, 1348–49 (9th Cir. 1990).1

      AFFIRMED.




1
 Because we conclude that Alimi has not established prejudice, we do not address
whether his counsel performed deficiently by failing to file such a motion.

                                           3